268 S.W.3d 421 (2008)
In re the Marriage of Tracie L. HIGHFILL f/k/a Tracie L. Thorne, Appellant,
v.
Marty THORNE, Dennis J. Thorne, and Melinda C. Thorne, Respondents.
No. WD 68659.
Missouri Court of Appeals, Western District.
August 5, 2008.
Brian J. Klopfenstein, Kearney, MO, for appellant.
Gary K. Patton, Liberty, MO, for respondents.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Ms. Tracie Highfill appeals the judgment claiming that the trial court erred in refusing to disqualify the guardian ad litem for the case, and in entering judgment of contempt against her.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).[1]
NOTES
[1]  The Honorable James Welsh did not participate in this opinion because of his involvement in the case below.